F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          JUN 18 1999

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                              Clerk



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                         No. 98-6372
 v.                                                 (D.C. No. 98-CR-57-A)
                                                       (W. Dist. Okla.)
 STACY ANNE LAUGHLIN,

          Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK and HENRY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See F ED . R. A PP . P. 34(a); 10th Cir. R. 34.1(G).

      Stacy Anne Laughlin entered a guilty plea to one count of maintaining a

dwelling for the purpose of manufacturing methamphetamine in violation of 21


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
U.S.C. § 856(a). On appeal, she contests two sentencing issues, first, that the

district court erred in failing to award her a four-level reduction for a minimal

role in the offense and second, that the court erred in attributing to her over 300

grams of actual methamphetamine. We affirm.

       Ms. Laughlin was arrested with her co-defendant, Paul Harris, in an

Oklahoma City motel room where Mr. Harris ran a methamphetamine lab. A

second lab was found inside another motel room registered under their names.

Ms. Laughlin admitted they had been living in motels for over six months. She

also admitted that she helped obtain the motel rooms, knew about the

manufacturing of methamphetamine, helped clean up after cooks, and was present

during the purchasing of supplies and the sales of drugs. After considering Ms.

Laughlin’s lesser role in the offense, the district court awarded her a two-level

downward adjustment as a minor participant rather than a four-level downward

adjustment as a minimal participant.

      Ms. Laughlin contends she was a minimal participant entitled to a four-

level reduction because she played such a limited role in the enterprise and did

not distribute, sell or profit from the methamphetamine except that she herself

was an addict. We review a district court’s findings concerning a defendant’s

role in a particular offense for clear error. See United States v. Santistevan, 39
F.3d 250, 253 (10th Cir. 1994). The burden is on the defendant to establish the


                                          -2-
propriety of an offense level reduction. See id. We also give due deference to the

court’s application of the Sentencing Guidelines. See United States v. Hankins,

127 F.3d 932, 934 (10th Cir. 1997). The Sentencing Guidelines, USSG § 3B1.2

application notes, warns that a reduction for minimal participant is to be used

“infrequently,” USSG § 3B1.2 comment. n.2, and applies in situations where the

defendant “lack[ed] knowledge or understanding of the scope and structure of the

enterprise and of the activities of others,” id. at comment. n.1.

      In the instant case, it is undisputed that Ms. Laughlin had knowledge of the

criminal enterprise and of Mr. Harris’ activities, and that she assisted in renting

the rooms and cleaning up. Since Ms. Laughlin offered nothing to challenge the

evidence that she was more than a minimal participant, she failed to meet her

burden of persuasion. We therefore conclude the district court properly

determined she was not a minimal participant and was not entitled to the

corresponding four-level reduction in her offense level.

      Ms. Laughlin next contends the district court erred in attributing more than

300 grams of methamphetamine to her. The district court's determination of the

drug quantity attributable to Ms. Laughlin is a factual finding that we review for

clear error. See United States v. Arias-Santos, 39 F.3d 1070, 1078 (10th

Cir.1994). Drug estimates based on extrapolation from a quantity of a precursor

chemical are permitted. See United States v. Havens, 910 F.2d 703, 704-05 (10th


                                          -3-
Cir. 1990).

      The disputed amount of drugs turns specifically on conflicting evidence

over the amount that could be produced from two cases of pseudoephedrine that

Mr. Harris admitted he had purchased to use in approximately ten

methamphetamine cooks. Mr. Harris stated that he produced a total of 121 grams.

On the other hand, Sergeant Long, an experienced narcotics officer, testified

based on his training that two cases of pseudoephedrine would conservatively

make 894 grams. Since the district court is in the best position to assess the

credibility of the evidence, see Hankins, 127 F.3d at 934, we conclude there was

no error where the court chose to rely on Sergeant Long’s testimony to determine

that the estimated attributable drug quantity was more than the sentencing

threshold amount of 300 grams.

      We AFFIRM the district court.

                                               ENTERED FOR THE COURT


                                               Stephanie K. Seymour
                                               Chief Judge




                                         -4-